Case ree Document 3 Filed “ee Page 1 of 1

t

AO 442 (Rev. 01/09) Arrest Warrant

UNITED STATES DISTRICT COURT
for the

District of Columbia

Oe

United States of America

 

° V. ) .
- 20-mij-00035
JACOB KYLE JORDAN cane ed To : Judge G. Michae! Harvey
ian. Date : 2/26/202
Description: COMPLAINT W/ARREST WARRANT

Defend | j

efendant F I po fe p
ARREST WARRANT
| FEB 26 2020
To: Any authorized law enforcement officer Clerk, U.S. District and

Bankruptcy Courts

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) JACOB KYLE JORDAN >
who is accused of an offense or violation based on the following document filed with the court:

 

C1 Indictment © Superseding Indictment Ol Information © Superseding Information a Complaint
O Probation Violation Petition C1 Supervised Release Violation Petition O Violation Notice O Order of the Court

This offense is briefly described as follows:

21 U.S.C. § 841 (a)(1)
and § 841(b)(1)(C);
18 U.S.C. § 924(c)(1)

 

jf
(A. |
Date: 02/26/2020 . 1
CT Issuing ottcer\ Rena

City and state: | WASHINGTON, D.C. G. MICHAEL HARVEY, Magistrate Judge

Printed name and title

 

 

Return

 

This warrant was received on (date) a a Co AO , and the person was arrested on (date) a/ asa 0?

at (city and state) bach _o C

Date: Y26/A0 " ol a,

Arresting officer's signature

 

Jog? trkkoveslti Defect y?

Printed name and title

 

 

 

 
